DETAILED ACTION
This Office action is in response to the Amendment filed on 15 September 2021.  Claims 1-22 are pending in the application.  Claims 21-22 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US PG Pub. 20120299043 A1, newly cited.
With respect to claim 1, Hsu discloses a light-emitting element (500, fig. 11) configured to emit light; a translucent member (18, 321 and 16, fig. 11) which is disposed on the light-emitting element (500, fig. 11) and has a columnar first portion (18, fig. 11) having a bottom surface opposed to an upper surface of the light-emitting element (500, fig. 11), the upper surface being an uppermost surface of the light-emitting device, a second portion (321, fig. 11) formed continuously with the first portion (18, fig. 11) on the first portion (18, fig. 11) and narrowed upward, and a columnar third portion (16, fig. 11) formed continuously with the second portion (321, fig. 11) on the second portion (321, fig. 11), the uppermost surface of the light-emitting element (500, fig. 11) being covered by the bottom surface of the first portion (18, fig. 11), such that (1) none of the second portion (321, fig. 11) and the third portion (16, fig. 11) contacts the light-emitting element (500, fig. 11), and (2) none of the first portion (18, fig. 11), the second 
With respect to claim 2, Hsu discloses wherein the height of the translucent member (18, 321 and 16, fig. 11) in the direction perpendicular to the bottom surface is 30 um to 300 um (¶0021; transparent paste layer 15 with a thickness no less than 0.3 mm (300micrometer) covers the first conductivity type semiconductor layer 23).  
With respect to claim 3, Hsu discloses wherein the translucent member (18, 321 and 16, fig. 11) contains a fluorescent material (¶0023 material such as Phosphor is material of fluorescent) that converts a wavelength of the light emitted from the light-emitting element (500, fig. 11).  
With respect to claim 4, Hsu discloses wherein the translucent member (18, 321 and 16, fig. 11) contains a fluorescent material (¶0023 material such as Phosphor is material of fluorescent) that converts a wavelength of the light emitted from the light-emitting element (500, fig. 11).  
With respect to claim 5, Hsu discloses comprising a wavelength conversion member (18, fig. 11) provided between the translucent member (18, 321 and 16, fig. 11) and the light-emitting element (500, 
With respect to claim 6, Hsu discloses comprising a wavelength conversion member (18, fig. 11) provided between the translucent member (18, 321 and 16, fig. 11) and the light-emitting element (500, fig. 11), the wavelength conversion member (18, fig. 11) being configured to convert a wavelength of the light emitted from the light-emitting element (500, fig. 11).  
With respect to claim 7, Hsu discloses wherein the second portion (321, fig. 11) of the translucent member (18, 321 and 16, fig. 11) is formed into a frustum shape (as shown in figure 11 that the member 18, 321, and 16 forms a frustum shape).  
With respect to claim 8, Hsu discloses wherein the second portion (321, fig. 11) of the translucent member (18, 321 and 16, fig. 11) is formed into a frustum shape (as shown in figure 11 that the member 18, 321, and 16 forms a frustum shape).  
With respect to claim 9, Hsu discloses wherein the second portion (321, fig. 11) of the translucent member (18, 321 and 16, fig. 11) is formed into a frustum shape (as shown in figure 11 that the member 18, 321, and 16 forms a frustum shape).  
With respect to claim 10, Hsu discloses wherein the second portion (321, fig. 11) of the translucent member (18, 321 and 16, fig. 11) is formed into a frustum shape (as shown in figure 11 that the member 18, 321, and 16 forms a frustum shape).  
With respect to claim 11, Hsu discloses wherein the second portion (321, fig. 11) of the translucent member (18, 321 and 16, fig. 11) is formed into a frustum shape (as shown in figure 11 that the member 18, 321, and 16 forms a frustum shape).  
With respect to claim 12, Hsu discloses wherein the second portion (321, fig. 11) of the translucent member (18, 321 and 16, fig. 11) is formed into a frustum shape (as shown in figure 11 that the member 18, 321, and 16 forms a frustum shape).  
With respect to claim 13-16, Hsu discloses wherein the upper surface of the light-emitting element (500, fig. 11) has a smaller area than an upper surface of the third portion (16, fig. 11) of the translucent member (18, 321 and 16, fig. 11).  

With respect to claim 17, Hsu discloses wherein the light-emitting element (500, fig. 11) includes a support substrate (31, fig. 11) and a semiconductor laminate (15, fig. 11) disposed on the support substrate (31, fig. 11), and the translucent member (18, 321 and 16, fig. 11) containing the fluorescent material (¶0023 material such as Phosphor is material of fluorescent) has a bottom surface which is bonded to an upper surface of the semiconductor laminate (15, fig. 11).  
With respect to claim 18, Hsu discloses wherein the light-emitting element (500, fig. 11) includes a support substrate (31, fig. 11) and a semiconductor laminate (15, fig. 11) disposed on the support substrate (31, fig. 11), and the wavelength conversion member (18, fig. 11) has a bottom surface which is bonded to an upper surface of the semiconductor laminate (15, fig. 11). 
With respect to claim 22, Hsu discloses wherein an entire area of the uppermost surface of the light-emitting element (500, fig. 11) is covered by the bottom surface of the first portion (18, fig. 11) from above the light-emitting element (500, fig. 11).




 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US PG Pub. 20120299043 A1, in view of Hung et al., US PG Pub. 20180123001 A1.
With respect to claim 19, Hsu discloses wherein the bottom surface of the translucent member (18, 321 and 16, fig. 11) containing the fluorescent material (¶0023 material such as Phosphor is material of fluorescent) is bonded to the upper surface of the semiconductor laminate (15, fig. 11) however Hsu 
Hung discloses in figure 14B paragraph [0086] bonding light-emitting unit 110a to a translucent layer 174 with a transparent adhesive layer 172.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include transparent adhesive layer since by having the transparent adhesive layer can effectively protected to prevent impact from outside water vapor and oxygen.
With respect to claim 20, Hsu discloses wherein the bottom surface of the wavelength conversion member (18, fig. 11) is bonded to the upper surface of the semiconductor laminate (15, fig. 11) however Hsu did not discloses the translucent member bonded to the upper surface of laminate with a transparent adhesive so that the transparent adhesive covers side surfaces and the upper surface of the semiconductor laminate (15, fig. 11) and the bottom surface of the wavelength conversion member (18, fig. 11).  Hung discloses in figure 14B paragraph [0086] bonding light-emitting unit 110a to a translucent layer 174 with a transparent adhesive layer 172.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include transparent adhesive layer since by having the transparent adhesive layer can effectively protected to prevent impact from outside water vapor and oxygen.




Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
.



Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner




/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822